t c no united_states tax_court vincent allen petitioner v commissioner of internal revenue respondent docket no filed date p’s returns for the years at issue were false and fraudulent due to the fraudulent intent of the return preparer p himself did not have fraudulent intent and did not file the returns with the intent to evade taxes r issued p a deficiency_notice after the regular 3-year limitations_period for assessing p’s liabilities had expired held the limitations_period is indefinitely extended under sec_6501 i r c if a return is fraudulent regardless of whether the fraud was committed by the taxpayer or the taxpayer’s preparer forest j dorkowski for petitioner caroline r krivacka for respondent opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure deficiency in petitioner’s federal_income_tax for we are asked to decide for the first time whether the limitations_period for assessing income_tax under sec_6501 is extended if the tax on a return is understated due to the fraudulent intent of the income_tax_return_preparer we conclude that it is background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner lived in memphis tennessee at the time he filed the petition petitioner a truck driver for ups during and timely filed his returns for and the years at issue petitioner gave his form_w-2 wage and tax statement sec_401 statement mortgage interest statement and property statements to gregory d goosby mr goosby who prepared petitioner’s returns for the years at issue and filed them with respondent mr goosby prepared petitioner’s returns for the years at issue and claimed false and fraudulent schedule a itemized_deductions for both years the false deductions included 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated deductions for charitable_contributions meals and entertainment and pager and computer expenses as well as various other expenses petitioner received complete copies of petitioner’s returns for the years at issue after they had been filed but he did not file an amended tax_return for either year two special agents of respondent’s criminal_investigation_division interviewed petitioner concerning mr goosby’s preparation of his income_tax returns mr goosby was indicted tried and convicted of violations of sec_7206 willfully aiding and assisting in the preparation of false and fraudulent income_tax returns in although petitioner’s returns for the years at issue were not used as the basis for any counts of the indictment respondent issued a deficiency_notice to petitioner on date in which respondent disallowed numerous schedule a deductions petitioner claimed on his returns for each of the years at issue the deficiency_notice did not assert the fraud_penalty under sec_6663 against petitioner the regular year limitations periods for assessment of taxes with respect to petitioner’s returns for the years at issue expired on date and date respectively petitioner timely filed a petition petitioner has conceded all adjustments respondent made in the deficiency_notice other than one adjustment respondent concedes was made in error the parties agree that the false deductions on petitioner’s income_tax returns for the years at issue made petitioner’s returns false and fraudulent for the years at issue the parties also agree that petitioner himself did not have the intent to evade tax but mr goosby claimed the false deductions for the years at issue on petitioner’s returns with the intent to evade tax discussion the parties have stipulated that the returns petitioner filed for the years at issue were fraudulent the parties disagree however whether the fraudulent intent required to keep the limitations_period open indefinitely under sec_6501 must be that of the taxpayer petitioner the limitations_period we shall begin by describing the general principles of the limitations_period for assessment of income taxes the commissioner must generally make such an assessment within a year period after a taxpayer files his or her return sec_6501 an exception to this general_rule exists however for a false_or_fraudulent_return with the intent to evade tax sec_6501 in those situations the commissioner may assess the tax or commence a proceeding in court for the collection of the tax at any time sec_6501 petitioner alleges that the limitations periods for assessment of taxes with respect to petitioner’s returns for the 2the court ordered and the parties filed simultaneous opening briefs the court also ordered the parties to each file simultaneous answering briefs on or before date respondent timely filed an answering brief but petitioner failed to file an answering brief years at issue expired before respondent issued petitioner the deficiency_notice respondent argues that the preparer’s fraudulent intent to evade tax is sufficient to keep the limitations periods open petitioner counters that only the intent of the taxpayer not the preparer is relevant to whether the returns were fraudulent so as to extend the limitations_period plain meaning analysis the statute provides that the tax may be assessed at any time i n the case of a false_or_fraudulent_return with the intent to evade tax sec_6501 notably absent from this provision is any express requirement that the fraud be the taxpayer’s nothing in the plain meaning of the statute suggests the limitations_period is extended only in the case of the taxpayer’s fraud the statute keys the extension to the fraudulent nature 3rules regarding the limitations_period in the case of false and fraudulent_returns have been in the code since the revenue act of revenue act of ch sec_250 40_stat_1083 that provision addressed the statute_of_limitations that applied in the case of false or fraudulent_returns and did not by its terms require that the fraud be that of the taxpayer id the version of the revenue act of that passed the house ways_and_means_committee would have amended this section to read if the taxpayer files a false_or_fraudulent_return with intent to evade tax the tax may be assessed at any time h_r 73d cong 2d sess sec_276 as passed by house date the senate committee on finance discarded this language however with no discussion the enacted version continued to focus on the return with no express requirement that the fraud be the taxpayer’s and remains the language in sec_6501 today revenue act of ch sec_276 48_stat_745 s rept 73d cong 2d sess c b part of the return not to the identity of the perpetrator of the fraud nor do we read the words of the taxpayer into the statute to require the taxpayer to have the intent to evade his or her own tax respondent argues and we agree that statutes of limitations are strictly construed in favor of the government 464_us_386 474_f2d_565 5th cir an extended limitations_period is warranted in the case of a false_or_fraudulent_return because of the special disadvantage to the commissioner in investigating these types of returns badaracco v commissioner supra pincite three years may not be sufficient for the commissioner to investigate or prove fraudulent intent id pincite we agree with respondent that the special disadvantage to the commissioner in investigating fraudulent_returns is present if the income_tax_return_preparer committed the fraud that caused the taxes on the returns to be understated accordingly taking into account our obligation to construe statutes of limitations strictly in favor of the government we conclude that the 4accountants who prepare fraudulent_returns have occasionally been convicted of tax_evasion under sec_7201 and similar predecessor provisions see 242_f2d_122 3d cir accountants held liable for tax_evasion though tax intended to be evaded was not their own 86_f2d_868 7th cir same limitations_period for assessing petitioner’s taxes is extended if the taxes were understated due to fraud of the preparer limitations_period and fraud_penalty petitioner argues that the limitations_period is only extended if the fraudulent intent is that of the taxpayer not the preparer petitioner relies on cases in which the fraud_penalty was asserted against the taxpayer and the limitations_period was extended see eg 114_tc_533 citing chin v commissioner tcmemo_1994_54 regarding the predecessor to sec_6663 williamson v commissioner tcmemo_1993_246 same richman v commissioner tcmemo_1993_ same callahan v commissioner tcmemo_1992_132 same the cases petitioner cites are inapposite however those cases define fraud with reference to the taxpayer’s actions because it was the taxpayer who committed the fraud the cases did not hold that fraud for purposes of sec_6501 is limited to the fraud of the taxpayer nor do we read these cases to require 5cases interpreting limitations periods in the code have extended them due to malfeasance of return preparers and other third parties not just taxpayers see eg 83_f3d_1410 fed cir extending limitations_period for assessing taxes of partners attributable to partnership items under sec c where partner intended to evade taxes of other partners 416_f2d_737 7th cir extending limitations_period for assessment of taxes on joint returns where only one spouse committed fraud affg tcmemo_1968_123 390_fsupp2d_475 d md extending erroneous refund limitations_period in sec_6532 where fraud committed by a person other than the taxpayer 339_fsupp2d_764 s d miss same that the person who causes a return to be fraudulent under sec_6501 must be the person who owes the tax or against whom the fraud_penalty is asserted under sec_6663 burden on taxpayers petitioner also argues that extending the limitations_period for the fraudulent intent of the preparer would be unfairly burdensome because it would require taxpayers to keep records indefinitely we disagree taxpayers are charged with the knowledge awareness and responsibility for their tax returns 70_tc_465 affd 651_f2d_1233 6th cir teschner v commissioner tcmemo_1997_498 the taxpayer not the preparer has the ultimate responsibility to file his or her return and pay the tax due kooyers v commissioner tcmemo_2004_281 this duty cannot generally be avoided by relying on an agent 122_tc_115 am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir we do not find it unduly burdensome for taxpayers to review their returns for items that are obviously false or incorrect it is every taxpayer’s obligation petitioner cannot hide behind an agent’s fraudulent preparation of his returns and escape paying tax if the government is unable to investigate fully the fraud within the limitations_period the commissioner has just as much need for an extended limitations_period to investigate and examine taxpayers who sign and allow to be filed returns that greatly overstate expenses or include fictitious expenses whether the fraud was committed by the taxpayer or the taxpayer’s preparer to find otherwise would allow a taxpayer to receive the benefit of a fraudulent return by hiding behind the preparer taxpayers whose returns are fraudulent owing to fraud committed by the preparers would escape their tax_liability if the commissioner were unable to identify or investigate the fraud within the normal 3-year period we finally note that respondent is seeking to collect only the deficiency in tax from petitioner respondent is not asserting the fraud_penalty against petitioner petitioner is therefore required to pay only the correct amount of tax plus statutory interest and no more conclusion we conclude that the limitations_period for assessment is extended under sec_6501 if the return is fraudulent even though it was the preparer rather than petitioner who had the intent to evade tax the plain meaning of the statute indicates that it is the fraudulent nature of the return that extends the limitations_period we therefore find that the limitations_period for assessing tax against petitioner is extended indefinitely to reflect the foregoing decision will be entered under rule
